DETAILED ACTION
This Office Action is in response to the communication filed on 01/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 6-12, 14-18, 21, 23 – 25 are allowed.
Claims 4, 5, 13, 19, 20 and 22 are cancelled. 

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mark Zagorin (Reg. No. 36,067).

Please amend the claims as follows:
9.  (Currently amended) An apparatus comprising:
a counter coupled to count cycles of a first clock signal;
a window logic circuit to generate a time window based, at least in part, on a predetermined count value of the counter and to determine if an edge of a second clock signal occurs within the time window; 
an update clock logic circuit to supply a new second clock signal with a new second clock signal pulse that is edge aligned with a first clock edge of the first clock signal, the new second clock signal pulse being supplied during the time window; and 
wherein the counter is reset responsive to the edge of the second clock signal occurring outside of the time window.
14.  (Currently amended) The apparatus as recited in claim 9 wherein if the edge of the second clock signal comes before the time window, the counter is reset responsive to the edge of the second clock signal, and the new second clock signal pulse is issued edge aligned with the first clock signal edge during a new time window determined in part by the counter having counted to [[a]] the predetermined count value. 
22.  (Canceled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187